Citation Nr: 1523354	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  04-26 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for trochanteric bursitis of the bilateral hips, to include as secondary to service-connected disabilities. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

\

INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 rating decision by the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA), which in part, denied service connection for trochanteric bursitis of the hips, and denied entitlement to TDIU. 

This appeal is assigned a 2004 docket number based upon an earlier appeal initiated by an October 2002 RO rating decision.  However, all issues arising from that rating decision, including those subject to an August 2008 joint motion for partial remand ordered by the United States Court of Appeals for Veterans Claims (Court), have been resolved by the July 2010 decision of the Board. Only the two issues indicated above remain on appeal. 

The issues on appeal, as indicated above, were previously before the Board in May 2013; the case was remanded for additional medical opinions.  Additional development action is necessary.  

The issues involving increased ratings for the Veteran's service-connected neuropathy of the extremities as the residual of cold injury, are the subject of a separate Board decision issued under a separate docket number.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

The Veteran claims service connection for a bilateral hip disability.  He asserts that this disability was either incurred during service (direct service connection) or is the result of other service-connected disabilities (secondary service connection). 

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition. Id. 

The present claims were remanded in July 2010 and May 2013 to obtain VA examinations and medical opinions with respect to the etiology of the Veteran's claimed bilateral hip disorder, including medical opinions for secondary service connection, including aggravation.  The Board remanded the claim for Compensation and Pension examination of the Veteran.  With respect to the claim for service connection for a bilateral hip disability, the Board requested medical etiology opinions related to the claim for secondary service connection.  The most recent VA medial opinions obtained were dated October and December 2013, and provide the medical opinions and rationale required by the May 2013 remand.  

In February 2015, the Veteran submitted a letter which stated that he had a VA treatment appointment on May 23, 2013.  And at this time a VA a doctor checked the lower parts of his legs and that this doctor expressed the opinion to him that his "hip problems come from the [service-connected] neuropathy."  VA medical records from the period of time from October 2012 to November 2013 do not appear to be in the record.  Since the Veteran specifically indicated that he had VA medical treatment and/or examination during this time, specifically in May 2013, which are material to the issue, remand is necessary.  

Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1. Obtain complete copies of the Veteran's VA medical records for the period of time form October 2012 to the present.  The Board is particularly interested in obtaining all VA treatment and examination records from May 2013.  All information obtained should be made part of the file.  

2.  Undertake any other development determined to be warranted based on any additional evidence obtained. 

3.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, then issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

